Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status

2.	This communication is in response to the application filed 06.17.2021. Claims 1-20 are pending.
Oath/Declaration

3.	The Applicants’ oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

4.	As required by M.P.E.P.  609(C), the Applicant’s submission of the Information Disclosure Statement (IDS) dated 06.17.2021 is acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.
Priority / Filing Date

5.	Applicant’s claim for priority of US Application filed 01.09.2009 is acknowledged. The Examiner takes the US Application date of 01.09.2009 into consideration. 
Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: establishing a first communication link, including authenticating an employee; 

Limitation 2: establishing, using at least a portion of employee information associated with the employee; 

Limitation 3: retrieving employee records data associated with the employee, and updating the central office database based on the retrieved employee records data; 

Limitation 4: receiving a request to update an employee account;

Limitation 5: updating the central office database based on the request to update the employee account;

Limitation 6: transmitting a communication associated with the request to update the employee account.

The examiner notes the limitations fall under two of the Groupings of Abstract Ideas - Certain Methods of Organizing Human Activity and/or Mental Processes.   

The claim can be classified under Certain Methods of Organizing Human Activity as these can be forms of fundamental economic principles or practices and/or commercial or legal interactions, including: providing good and services based on unpaid earnings.

The claim can also be classified under Mental Processes, as the limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “establishing a first communication link, including authenticating an employee; establishing, using at least a portion of employee information associated with the employee; retrieving employee records data associated with the employee, and updating the central office database based on the retrieved employee records data; receiving a request to update an employee account; updating the central office database based on the request to update the employee account; transmitting a communication associated with the request to update the employee account”, nothing in the claim element precludes the step from practically being performed in the mind. For example, the context of this claim encompasses the user manually performing such steps in the mind or by pencil/paper (i.e., establishing, retrieving, updating, receiving, transmitting). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 

Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. The claim recites additional elements – involving use of “a method of a central office processor connected to a central office database”. These elements are recited at a high-level of generality (such that it amounts no more than mere instructions to apply the exception using a generic computer component, or the like (e.g. providing good and services)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are enough to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of involving use of a central office processor connected to a central office database for establishing a first communication link to an employee mobile device to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component thus cannot provide an inventive concept.   

Further, dependent claims 2-10 and 12-20 define the same abstract idea noted above for claim 1 and similarly claim 11.  The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a technological environment. Therefore, they are considered patent ineligible for the reasons given above. 

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.



Double Patenting

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to  HYPERLINK "http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp" www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,068,864. The claims are not patentably distinct from each other, and are directed to the same invention.

The mapping of claim 1 of the immediate application to claim 1 of the patent follows:

Immediate Application
Patent No.: 11,068,864
Claim 1: A method of a central office processor connected to a central office database, the method comprising: establishing a first communication link to an employee mobile device, including authenticating an employee, wherein the employee mobile device is associated with the employee; interfacing the central office processor with a local service processor of an employer device connected to an employer database, including establishing, using at least a portion of employee information associated with the employee, a second communication link to the employer device; retrieving, at periodic intervals from the employer device, employee records data associated with the employee from the employer database for a predetermined time period; updating the central office database based on the retrieved employee records data; receiving a request from the employee mobile device to update an employee account; updating the central office database based on the request to update the employee account; and transmitting, to the employer device, at predetermined intervals, a communication associated with the request to update the employee account, wherein the communication causes an update to the employee records data in the employer database.
Claim 1: A method of a central office processor connected to a central office database, the method comprising: establishing a first communication link to an employee mobile device, wherein the employee mobile device is associated with an employee; interfacing the central office processor with a local service processor of an employer device connected to an employer database, including establishing, using at least a portion of employee information associated with the employee, a second communication link to the employer device; retrieving, at periodic intervals from the employer device, employee records data associated with the employee from the employer database for a predetermined time period; updating the central office database based on the retrieved employee records data; pushing, to the employee mobile device, current information on the employee records data; receiving a request from the employee mobile device to update an employee account based on the current information on the employee records data; updating the central office database based on the request to update the employee account; and transmitting, to the employer device, at predetermined intervals, a communication associated with the request to update the employee account, wherein the communication causes an update to the employee records data in the employer database.










Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 form has been reviewed and considered.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                             
GARCIA ADE
Primary Examiner
Art Unit 3687

















/GA/Primary Examiner, Art Unit 3627